OPINION — AG — QUESTION: "WHETHER OR NOT A LICENSED DOCTOR OF MEDICINE (PHYSICIAN) WHO IS ELIGIBLE TO SERVE AS A QUALIFIED EXAMINER ON A SANITY COMMISSION, AND WHO HAS IN THE PAST INSTANCES SERVED IN SUCH CAPACITY, AS PROVIDED IN * * * 43A O.S. 1961 56 [43A-56], AND WHOSE COMPENSATION THEREFOR IS PAID FROM THE GENERAL FUNDS OF THE COUNTY, AS PROVIDED IN 43A O.S. 1961 56 [43A-56], MAY LEGALLY SERVE AS A MEMBER OF THE COUNTY EXCISE BOARD. (DUAL OFFICE HOLDING) IN THIS CONNECTION, WE * * * DIRECT YOUR ATTENTION TO 68 O.S. 1961 15.38 [68-15.38], WHICH PROVIDES, `IT SHALL * * * BE UNLAWFUL FOR ANY MEMBER OF THE COUNTY BOARD OF EQUALIZATION OR THE COUNTY EXCISE BOARD. . . . TO USE HIS POSITION AS A BOARD MEMBER TO FURTHER HIS OWN INTEREST.', ANSWER: AFFIRMATIVE CITE: 43A O.S. 1961 54 [43A-54](A) (FRED HANSEN)